DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection (the Marsh reference has been removed due to the negative limitation of “without optical targets”).  
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant is arguing that the limitation in part “utilize the set of at least three laser rangefinders to measure a distance and an orientation of the camera relative to each target area located on the surface of the structure without using optical targets”.  However, a prior reference Lea does disclose the above limitation.  Lea discloses laser-based distance measurement to obtain laser distance data corresponding to the laser’s location on the object (para. 0029) and that the measurement is for aircrafts (para. 0001-0002) and that the system uses three lasers (Fig. 1).  Furthermore, Lea discloses that laser-based positioning systems for aircrafts require that the laser beams be directed in a somewhat perpendicular orientation (para. 0003).  It would be obvious that the camera would be oriented/directed at a perpendicular orientation (relative to the aircraft) since the laser’s are aligned to the aircraft at a perpendicular orientation (the camera/laser housing is implemented on a pan-tilt mechanism so if the lasers are at a perpendicular orientation then so would the camera, refer Lea Fig. 1.  Furthermore, the newly additional reference, Lee, discloses self-adjusting the position of the camera to view the subject at a perpendicular orientation (refer to citations provided below in the OA).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-17, 20 and 22-24 of U.S. Patent No. 10,625,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the already issued patent above claims the novel concept that the .

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,10, 15, 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (herein after will be referred to as Troy) (US 20150116481) in view of Lee (US 20160050852) in view of Lea et al. (herein after will be referred to as Lea) (US 20090086014) and in further view of Zhang et al. (herein after will be referred to as Zhang) (US 20050185945).

Regarding claim 1, Troy discloses
a ground-based visual-inspection system for inspecting a structure, the ground-based visual-inspection system comprising: a ground-based visual-inspection apparatus comprising: [See Troy [Fig. 1 and Title] Ground based camera system for inspecting damaged regions on objects.]
determine location information of the camera in three-dimensions relative to a reference location and associate the three-dimensional location information of the camera with location information for each respective target area located on the surface of the structure captured by the set of visual images  [See Troy [0026] The relationship between the location of the measurement unit (112, camera, Fig. 1) with the object space and is stored as a 4x4 homogeneous matrix for subsequent images (i.e. associating the matrix with the images captured).  Also, see Figs. 7-8 and 0029-0031, the laser ranging device aims at target points on/surrounding the object to determine the distance to the target points.]
Troy does not explicitly disclose
a mobile base;  
an actuatable arm coupled to the mobile base, the actuatable arm locatable in a three-dimensional space;  and 
an end effector coupled to the actuatable arm, wherein the end effector comprises a camera configured to capture a set of visual images of a surface of the structure;  and 
a control system comprising:  an alignment system comprising a set of at least three laser rangefinders spaced around a perimeter of the camera; and a feedback system, wherein the control system is configured to: utilize the set of at least three laser rangefinders to measure a distance and an orientation of the camera relative to each target area located on the surface of the structure without using optical targets,
utilize the feedback system to: automatically align the camera to an orientation that is perpendicular to the surface of the structure being captured by the set of visual images as the ground-based visual-inspection apparatus changes position, and continuously adjust the alignment of the camera to maintain the perpendicular alignment of the camera relative to each target area located on the surface of the 

However, Lee does disclose
a mobile base;  [See Lee [Fig. 11] Part (100).]
an actuatable arm coupled to the mobile base, the actuatable arm locatable in a three-dimensional space;  and [See Lee [Fig. 11] Part (291).]
an end effector coupled to the actuatable arm, wherein the end effector comprises a camera configured to capture a set of visual images of a surface of the structure;  and [See Lee [Fig. 11] End Effector (200) comprises camera (220).]
utilize the feedback system to: automatically align the camera to an orientation that is perpendicular to the surface of the structure being captured by the set of visual images as the ground-based visual-inspection apparatus changes position, and [See Lee [Fig. 2] Lighting (230) spaced around camera (220).  Also, see 0042, self-adjust the position and posture of the main body and end-effector to maintain the camera constant relative to the subject (i.e see Figs. 1 and 10, imaging the subject at a perpendicular orientation.)] 
[See Lee [Fig. 2] Lighting (230) spaced around camera (220).  Also, see 0042, self-adjust the position and posture of the main body and end-effector to maintain the camera constant relative to the subject.  Also, see Figs. 1 and 10, imaging the subject at a perpendicular orientation.]
[See Lee [Figs. 11-12] Robot with mobile base (180) and arm (291) for imaging a structure in 3D (Fig. 1).]
It would have been obvous to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Troy to add the teachings of Lee, in order to perform a simple substitution of the camera holding apparatus (112) in Troy with a robotic imaging apparatus in Lee when imaging aircraft or machines in Troy to improve 
Troy (modified by Lee) do not explicitly disclose
a control system comprising:  an alignment system comprising a set of at least three laser rangefinders spaced around a perimeter of the camera; and a feedback system, wherein the control system is configured to: utilize the set of at least three laser rangefinders to measure a distance and an orientation of the camera relative to each target area located on the surface of the structure without using optical targets,
continuously adjust the alignment of the camera 
However, Lea does disclose
a control system comprising:  an alignment system comprising a set of at least three laser rangefinders spaced around a perimeter of the camera; and a feedback system, wherein the control system is configured to: utilize the set of at least three laser rangefinders to measure a distance and an orientation of the camera relative to each target area located on the surface of the structure without using optical targets,  [See Lea [Fig. 1 and 0024] Three laser pointers (26) positioned around (one definition of around from merrium-webster is “on various sides”) camera perimeter.  Also, see abstract, define a relative position (i.e. distance, see para. 0021) and orientation of the video camera with respect to the target object.  Also, see 0029, laser-based distance measurement device is integrated into the system and use measurement data from the laser (i.e. the 3 lasers in Fig. 1) to obtain an estimate of the distance from the video camera to calibration points (which come from the lasers) on the target object (which from applicant’s specification para. 0054, the alignment system rotates the camera to adjust the orientation until all lasers sense the same or similar distance).  So in terms of BRI, laser distance data from 3 lasers are utilized to orient a camera.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Troy (modified by Lee) to add the teachings of Lea, in order to include the capability to rapidly tie features on an structure to coordinate systems.  Therefore, the more laser rangefinders (which is part of the Lea invention) will assist with improving the time to obtain positional and geometric data [See Lea [0008]]. 
Troy (modified by Lee and Lea) do not explicitly disclose
continuously adjust the alignment of the camera 
However, Zhang does disclose
continuously adjust the alignment of the camera [See Zhang [Claim 17] Camera set on a base.  When the base moves, the vibrations or movements of the base are compensated by adjusting the position of the camera.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Troy (modified by Lee and Lea) to add the teachings of Zhang, in order to compensate for unwanted movement of the camera when the camera base is moved [See Zhang [Claim 17]] such that the camera is always or close to the perpendicular orientation that is desired in Lee. 

Regarding claim 10, Troy (modified by Lee, Lea and Zhang) disclose the system of claim 1.  Furthermore, Troy discloses
wherein the location information is based on a reference location on the structure. [See Troy [0026] The relationship between the location of the measurement unit (112, camera, Fig. 1) with the object space and is stored as a 4x4 homogeneous matrix for subsequent images (i.e. associating the matrix with the images captured).]

Regarding claim 15, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 15.

Regarding claim 21, Troy (modified by Lee, Lea and Zhang) disclose the system of claim 1.  Furthermore, Troy does not explicitly disclose
wherein two laser rangefinders in the set of at least three laser rangefinders are located on opposite sides of the camera.
However, Lea does disclose
wherein two laser rangefinders in the set of at least three laser rangefinders are located on opposite sides of the camera.  [See Lea [Fig. 1 and 0024] Three laser pointers (26) positioned on opposite sides of the camera in a triangular configuration.]
Applying the same motivation as applied in claim 1.

Regarding claim 24, see examiners rejection for claim 21 which is analogous and applicable for the rejection of claim 24.

Claims 2, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Troy (US 20150116481) in view of Lee (US 20160050852) in view of Lea (US 20090086014) in view of Zhang (US 20060185945) and in further view of Bosscher (US 20180154521).


wherein the control system is further configured to determine the location information by determining a location of the camera relative to the reference location by: [See Troy [0026] The relationship between the location of the measurement unit (112, camera, Fig. 1) with the object space and is stored as a 4x4 homogeneous matrix for subsequent images (i.e. associating the matrix with the images captured).]
Troy does not explicitly disclose
acquiring a base location by computing a transformation matrix of the mobile base relative to the reference location;  acquiring an arm location by computing a transformation matrix of the actuatable arm relative to the reference location;  and performing matrix multiplication of the transformation matrix of the mobile base and the transformation matrix of the actuatable arm to compute a transformation matrix of the end effector relative to the reference location.
However, Bosscher does disclose
acquiring a base location by computing a transformation matrix of the mobile base relative to the reference location;  acquiring an arm location by computing a transformation matrix of the actuatable arm relative to the reference location;  and performing matrix multiplication of the transformation matrix of the mobile base and the transformation matrix of the actuatable arm to compute a transformation matrix of the end effector relative to the reference location. [See Bosscher [Fig. 5b and Equation 9] Transformation matrix of robot base is equal to the multiplication of the transformation matrix of the robot arm and the transformation matrix of the robot end effector (i.e. T(base) = T(ee) * T(arm)).  In this given scenario, the robot base is solved for.  However, with simple mathematical steps, the equation is re-worked to be solved for the transformation matrix of the end effector.  This equation is T (ee) = inv T(arm) * T (base).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Troy (modified by Lee, Lea and Zhang) to add the teachings of Bosscher, in order to accurately obtain end effector positions when dynamically adjusting the type of end effector appliance on a robot [See Bosscher [0006]].

Regarding claim 17, see examiners rejection for claims 1+2 which is analogous and applicable for the rejection of claim 17.

Regarding claim 19, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 19.

Claims 5, 7-9, 12, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Troy (US 20150116481) in view of Lee (US 20160050852) in view of Lea (US 20090086014) in view of Zhang (US 20060185945) and in further view of Maciocci et al. (herein after will be referred to as Maciocci) (US 20120249741).

Regarding claim 5, Troy (modified by Lee, Lea and Zhang) disclose the system of claim 1.  Furthermore, Troy does not explicitly disclose
wherein the control system is further configured to embed orientation information of the camera in the set of visual images.  
However, Maciocci does disclose
wherein the control system is further configured to embed orientation information of the camera in the set of visual images.  [See Maciocci [0230] Device embed data including orientation data of the HMD camera into the scanned data.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Troy (modified by Lee, Lea and Zhang) to add the teachings of Maciocci, in order to incorporate additional metadata in regards to how the robotic imaging apparatus captured the images to improve upon any future calibration or positioning measurements.

Regarding claim 7, Troy (modified by Lee, Lea and Zhang) disclose the system of claim 1.  Furthermore, Troy does not explicitly disclose
wherein the control system is further configured to embed distance information in the set of visual images.
However, Maciocci does disclose
wherein the control system is further configured to embed distance information in the set of visual images. [See Maciocci [0230] Device embed data including distance data into the scanned data.]
Applying the same motivation as applied in claim 5.


wherein the control system is configured to embed the location information into the set of visual images.  
However, Maciocci does disclose
wherein the control system is configured to embed the location information into the image.  [See Maciocci [0230] Device embed data including location data into the scanned data.]
Applying the same motivation as applied in claim 5.

Regarding claim 9, Troy (modified by Lee, Lea, Zhang and Maciocci) disclose the system of claim 8.  Furthermore, Troy discloses
wherein the location information is based on data from sensors on the ground-based visual-inspection apparatus or the structure. [See Troy [0026] The relationship between the location of the measurement unit (112, camera, Fig. 1) with the object space and is stored as a 4x4 homogeneous matrix for subsequent images (i.e. associating the matrix with the images captured).  Also, see Fig. 1, ground based LPS (110).]

Regarding claim 12, Troy (modified by Lee, Lea and Zhang) disclose the system of claim 1.  Furthermore, Troy does not explicitly disclose
wherein: the control system is further configured to embed orientation information and distance information with the set of visual images;  and 
the control system is further configured to embed the location information into the set of visual images. 
However, Maciocci does disclose
wherein: the control system is further configured to embed orientation information and distance information with the set of visual images;  and [See Maciocci [0230] Device embed data including orientation and distance data of the HMD camera into the scanned data.]
the control system is further configured to embed the location information into the set of visual images. [See Maciocci [0230] Device embed data including location data into the scanned data.]
Applying the same motivation as applied in claim 5.

Regarding claim 20, Troy (modified by Lee, Lea and Zhang) disclose the method of claim 17.  Furthermore, Troy does not explicitly discloses
further comprising: determining distance information and orientation information of the camera relative to the structure;  and associating the distance information and the orientation information with the set of visual images.
However, Maciocci does disclose
further comprising: determining distance information and orientation information of the camera relative to the structure;  and associating the distance information and the orientation information with the set of visual images. [See Maciocci [0230] Device embed data including orientation and distance data of the HMD camera into the scanned data.]


Regarding claim 22, see examiners rejection for claim 12 which is analogous and applicable for the rejection of claim 22.

Regarding claim 23, see examiners rejection for claim 12 which is analogous and applicable for the rejection of claim 23.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Troy (US 20150116481) in view of Lee (US 20160050852) in view of Lea (US 20090086014) in view of Zhang (US 20060185945) and in further view of Troy (herein after will be referred to as Troy ‘372) (US 20120320372).

Regarding claim 11, Troy (modified by Lee, Lea and Zhang) disclose the system of claim 1.  Furthermore, Troy does not explicitly disclose
wherein the mobile base comprises a cart maneuverable by manual power.
However, Troy ‘372 does disclose
wherein the mobile base comprises a cart maneuverable by manual power. [See Troy ‘372 [Fig. 11 and 0152-0153] Positioning system (1010) comprises cart (bottom portion) and is moveable by data and commands delivered via cable (1030).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Troy (modified by Marsh, Lea and Zhang) to .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Troy (US 20150116481) in view of Lee (US 20160050852) in view of Lea (US 20090086014)  in view of Zhang (US 20060185945) in view of Maciocci (US 20120249741) and in further view of Troy (herein after will be referred to as Troy ‘971) (US 20190242971).

Regarding claim 13, Troy (modified by Lee, Lea, Zhang and Maciocci) disclose the system of claim 12.  Furthermore, Troy does not explicitly disclose
wherein the location information comprises a translational displacement from a reference position and rotational displacement from a reference orientation of the mobile base relative to the reference location.  
However, Troy ‘971 does disclose
wherein the location information comprises a translational displacement from a reference position and rotational displacement from a reference orientation of the mobile base relative to the reference location.  [See Troy ‘971 [0079] Euler angles and translation to define the location of the robot and other parts relative to the origin of the workcell which includes both position and orientation offset definitions.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Troy (modified by Marsh, Lea, Zhang and Maciocci) to add the teachings of Troy ‘971, in order to improve upon the LPS [See Troy ‘971 [0012]]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Troy (US 20150116481) in view of Lee (US 20160050852) in view of Lea (US 20090086014)  in view of Zhang (US 20060185945) and in further view of Oriental Motor (NPL/website).

Regarding claim 14, Troy (modified by Lee, Lea and Zhang) disclose the system of claim 1.  Furthermore, Troy does not explicitly disclose
wherein the actuatable arm comprises an indexing rail.
However, Oriental Motor does disclose
wherein the actuatable arm comprises an indexing rail. [See Oriental Motor [Section 3] Linear actuator consisting of a guide rail.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Troy (modified by Lee, Lea and Zhang) to add the teachings of Oriental Motor, in order to improve the influence on the life of the linear guide and is important to consider during a selection process [See Oriental Motor [Section 3]] with consideration of a robotic apparatus of Troy/Marsh.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Troy (US 20150116481) in view of Lee (US 20160050852) in view of Lea (US 20090086014)  in view of Zhang (US 20060185945) and in further view of Georgeson (US 20130188059).


further comprising receiving data from sensors and automatically adjusting the orientation or distance of the camera relative to the structure based on the received data.
However, Georgeson does disclose
further comprising receiving data from sensors and automatically adjusting the orientation or distance of the camera relative to the structure based on the received data. [See Georgeson [0042] Automatically adjusting the orientation of the camera with respect to the target object.  Also, see 0015, Two laser range meters aid in the calibration process.  Also, see 0049, the laser device to define the relative position and orientation of the LPS instrument (which from Fig. 1, includes the camera.  Also, see 0051, using data determined in the calibration process for imaging.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Troy (modified by Lee, Lea and Zhang) to add the teachings of Georgeson, in order to improve upon local positioning-based systems by utilizing laser range meters to aid in the calibration process [See Georgeson [0005 & 0015]].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486